     Case 2:20-cv-00389-LEW Document 1 Filed 10/20/20 Page 1 of 4                   PageID #: 1




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


TAYLOR OUELLETTE,

                Plaintiff,
                                                        CIVIL ACTION
v.
                                                        Docket No:
FRANCESCA’S COLLECTIONS, INC.,

                Defendant.


                                   NOTICE OF REMOVAL

         Defendant Francesca’s Collections, Inc. (“Francesca’s or “Defendant”), by counsel and

pursuant to 28 U.S.C. § 1441, et seq., requests removal of a civil action commenced in the

Cumberland County Superior Court, titled Taylor Ouellette v. Francesca’s Collections, Inc.,

Civil Action Docket No. CV-20-277. In support of removal, Defendant respectfully states:

         1.     Plaintiff Taylor Ouellette commenced this action by filing a Complaint in Maine

Superior Court, Cumberland County, on or about July 7, 2020, a copy of which is attached as

Exhibit A to the Declaration of Katharine I. Rand (“Rand Declaration”).

         2.     On or about September 21, 2020, Plaintiff’s counsel emailed Defendant’s counsel

a copy of the Complaint together with an Acceptance of Service form which Defendant had not

yet signed by the time of this removal.

         3.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely as it has been

filed with this Court within thirty (30) days after receipt by Defendant through service of

Plaintiff’s Complaint.




{W12446988.1}
  Case 2:20-cv-00389-LEW Document 1 Filed 10/20/20 Page 2 of 4                        PageID #: 2




         4.     The United States District Court for the District of Maine is the federal judicial

district encompassing the Superior Court of Cumberland, Maine, where this suit was originally

filed. Venue, therefore, is proper in this district under 28 U.S.C. § 1441(a).

         5.     Francesca’s is a Texas Corporation with a principal place of business located in

Houston, Texas.

         6.     Plaintiff is an adult individual who resides in Westbrook, Maine.

         7.     In the Complaint, Plaintiff seeks judgment and monetary damages against

Francesca’s and includes a request for attorneys’ fees, non-economic damages, lost wages, pre-

and post-judgment interest, and punitive damages. Although Plaintiff does not make a demand

for a specific amount of monetary damages against Francesca’s in her ad damnum clause, the

amount of damages and attorneys’ fees sought by Plaintiff exceeds $75,000.

         6.     Under 28 U.S.C. § 1332 (a)(1) & (c), this Court has original jurisdiction over this

matter because the amount in controversy exceeds $75,000 and the parties are completely

diverse: (a) the Plaintiff is a citizen of the state of Maine; and (b) Francesca’s is incorporated in

Delaware with a principal place of business in Texas.

         7.     This Court having diversity jurisdiction in this matter under 28 U.S.C. § 1441(b),

Francesca’s may remove this action by giving notice thereof to all adverse parties and by filing a

copy of this Notice with the Clerk of Court for the Maine Superior Court, Cumberland County.

         7.     Pursuant to 28 U.S.C. § 1446(a), copies of the Complaint and other papers are

attached, being all the process, pleadings, and orders served upon Defendant.

         8.     Pursuant to 28 U.S.C. § 1446(d), Defendant this day is filing a copy of the Notice

of Removal with the Cumberland County Superior Court, and sending copies of the notice to

Plaintiff’s counsel.



{W12446988.1}                                     2
  Case 2:20-cv-00389-LEW Document 1 Filed 10/20/20 Page 3 of 4                    PageID #: 3




         WHEREFORE, Defendant Francesca’s Collections, Inc. respectfully requests that the

above-captioned action be removed from the Cumberland County Superior Court to this Court.

Dated: October 20, 2020                                   /s/ Katharine I. Rand
                                                          Katharine I. Rand

                                                          Pierce Atwood LLP
                                                          Merrill’s Wharf
                                                          254 Commercial Street
                                                          Portland, Maine 04101
                                                          207-791-1100
                                                          krand@pierceatwood.com

                                                          /s/ Meghaan C. Madriz
                                                          Meghaan Madriz
                                                          (Pro Hac Vice Pending)

                                                          McGuireWoods LLP
                                                          JPMorgan Chase Tower
                                                          600 Travis Street, Suite 7500
                                                          Houston, TX 77002-2906
                                                          832-255-6365
                                                          mmadriz@mcguirewoods.com

                                                          Counsel for Defendant
                                                          Francesca’s Collections, Inc.




{W12446988.1}                                  3
  Case 2:20-cv-00389-LEW Document 1 Filed 10/20/20 Page 4 of 4                       PageID #: 4




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 20, 2020, I served a copy of Defendant Francesca’s

Collections, Inc.’s Notice of Removal by electronic mail addressed to the following:

Guy D. Loranger, Esquire
Law Office of Guy D. Loranger
1 Granny Smith Court, Suite 3
Old Orchard Beach, ME 04064
207-937-3257
guy@lorangerlaw.com


Dated: October 20, 2020                                      /s/ Katharine I. Rand
                                                             Katharine I. Rand

                                                             Pierce Atwood LLP
                                                             Merrill’s Wharf
                                                             254 Commercial Street
                                                             Portland, Maine 04101
                                                             207-791-1100
                                                             krand@pierceatwood.com

                                                             Counsel for Defendant
                                                             Francesca’s Collections, Inc.




{W12446988.1}                                    4
